Holmes, J.,
dissenting. I am in sympathy with the majority in its attempt to benefit individuals who have been victimized by some form of sex-based harassment; however, I cannot join the majority in its creation of a new tort against an employer which has no foundation in common law.
As a threshold to this discussion, I should point out that the majority has failed to define what conduct constitutes a cause of action for “sexual harassment.” Thus, I am unable to discern what elements constitute a cause of action for this new tort.4
*497I
Common-Law Remedies
The majority states that “there is no legitimate policy reason for subjecting a plaintiff who experiences sexual harassment in the workplace to the heightened intent standards enumerated in Van Fossen [v. Babcock & Wilcox Co. (1988), 36 Ohio St.3d 100, 522 N.E.2d 489].” The majority concludes that Van Fossen and its progeny are inapplicable to claims of workplace sexual harassment. However, the majority holds that an employer may still be held liable at common law for either willfully or negligently permitting one of its employees to sexually molest other employees. The majority supports its position for this new tort by citing federal and state statutes as well as case law from other jurisdictions. I believe the majority has erred on several grounds.
There is clearly no common-law remedy for sexual harassment, in and of itself, in Ohio. The majority cites no case law establishing such a remedy.5 Further, a survey of several state jurisdictions fails to glean any authority for such a cause of action outside state or federal legislation. See, e.g., White v. Benedict College, Inc. (1986), 288 S.C. 572, 344 S.E.2d 147 (the Supreme Court of South Carolina held that a complaint setting forth a cause of action for sexual harassment was insufficient since it was “a tort which is not recognized in South Carolina”); Becker v. Automatic Garage Door Co. (1990), 156 Wis.2d 409, 413-414, 456 N.W.2d 888, 890 (the Court of Appeals of Wisconsin rejected a common-law cause of action alleging that an employer permitted sexual harassment, because the Wisconsin Fair Employment Act had been created to remedy the absence of a common-law right of recovery); Fisher v. *498San Pedro Peninsula Hosp. (1989), 214 Cal.App.3d 590, 604, 262 Cal.Rptr. 842, 849 (“Plaintiffs’ claims for harassment and retaliation are founded on the provisions of FEHA [California Fair Employment and Housing Act] and are based exclusively on that statutory scheme since FEHA is not a codification of preexisting common law.”). Nevertheless, tort law does provide remedies for victims of sexual harassment. For example, actions have been brought under the theories of assault and battery.6 However, these claims each have their own distinct elements, which may not be blurred by lumping them into a general claim for sexual harassment.
As noted by the majority, there is a viable issue in this case as to whether the employer is liable based upon the doctrine of respondeat superior. Generally, common-law principles of agency govern relationships in which one person acts for another by the latter’s authority. These principles provide that an employer may be subject to liability for the wrongful acts of its employees committed while in the scope of their employment. Restatement of the Law 2d, Agency (1958) 481, Section 219(1). And, even where the acts are not in the scope of employment, a master can still be held liable if he was negligent or reckless.7 Id., Section 219(2)(b). However, the further away from the scope of authority the employee acts, the less likely it will be that the employer will be found liable. Id. at 520, Section 235 (“An act of a servant is not within the scope of employment if it is done with no intention to perform it as a part of or incident to a service on account of which he is employed.”); see, also, id. at 506, Section 229 (kinds of conduct within scope of employment). Thus, under agency principles, common-law actions by victims of torts committed in the workplace were very limited.
II
Exclusivity Provisions of Section 35, Article II of the Ohio Constitution and R.C. 4123.74
In Van Fossen v. Babcock & Wilcox (1988), 36 Ohio St.3d 100, 522 N.E.2d 489, this court defined a limited exception to the exclusivity provisions of the workers’ compensation scheme in cases of “intentional torts” committed against employees, the intent of the employer in such tort cases being an *499inferred intent. However, we observed that no such exception existed for any so-called common-law unintentional torts. Id., 36 Ohio St.3d at 111-114, 522 N.E.2d at 499-502. As this court stated in Blankenship v. Cincinnati Milacron Chemicals, Inc. (1982), 69 Ohio St.2d 608, 614, 23 0.0.3d 504, 508, 433 N.E.2d 572, 577:
“The workers’ compensation system is based on the premise that an employer is protected from a suit for negligence in exchange for compliance with the Workers’ Compensation Act. The Act operates as a balance of mutual compromise between the interests of the employer and the employee whereby employees relinquish their common law remedy and accept lower benefit levels coupled with the greater assurance of recovery and employers give up their common law defenses and are protected from unlimited liability. But the protection afforded by the Act has always been for negligent acts and not for intentional conduct.” (Emphasis added and footnotes omitted.) See, also, Van Fossen, supra, 36 Ohio St.3d at 111, 522 N.E.2d at 499-500. As explained infra, even assuming arguendo that a party could bring a sexual harassment claim at common law, the action would today be precluded by the exclusivity provisions of the workers’ compensation scheme contained in R.C. 4123.748 and Section 35, Article II of the Ohio Constitution.
In reviewing counts one through five of the complaint in the case sub judice, I find allegations of intentional and negligent or wanton conduct attributed to the employer. The query before this court is how to characterize the plaintiff’s claims in order to ascertain whether a cause of action has been set forth.
Clearly, Kerans is prohibited from maintaining a negligence action against her employer as alleged in counts one, three and four, since such actions are barred by the exclusivity provisions of R.C. 4123.74 and Section 35, Article II of the Ohio Constitution, notwithstanding a determination that Kerans is ineligible to receive workers’ compensation. This, however, would not prevent *500Kerans from seeking redress via a Title YII action and/or relief under R.C. Chapter 4112.
As for the intentional conduct alleged in counts one, three and four of the complaint (since the majority has characterized count two of the complaint as alleging assault and/or battery, I see nothing precluding the Keranses from maintaining this action as discussed supra in fn. 6 and the preceding discussion therein), the Keranses seemingly are not entitled to bring a common-law action outside the Workers’ Compensation Act due to the exclusivity provisions contained in R.C. 4123.74 and Section 35, Article II of the Ohio Constitution.9 As the majority correctly states, “this court has never applied Van Fossen and its progeny to purely emotional injuries which have psychological, but no physical, consequences.” Thus, common-law intentional tort claims brought by employees, outside the workers’ compensation scheme, alleging purely emotional injuries which have psychological, but no physical, consequences appear to be precluded by the Act.
This court should be very reluctant to adopt wholesale exceptions to the exclusive-remedy rule established by the General Assembly and framers of the Ohio Constitution. Traditionally, we have been reluctant to adopt exceptions to the exclusive-remedy rule and this position has come from an unwillingness to tamper with the terms of a legislative bargain provided in exchange for the relinquishment of some prior vested rights. Either an expansive interpretation of the intentional tort exception or the development of new negligent tort actions would thwart the basic purpose of the statutory and constitutional scheme by eroding the exclusivity of remedy provided by the Workers’ Compensation Act. See Van Fossen, supra, 36 Ohio St.3d at 113, 522 N.E.2d at 501; Kofron v. Amoco Chemicals Corp. (Del.1982), 441 A.2d 226.
Accordingly, I would not permit the Keranses to proceed on those claims against the employer which allege common-law intentional misconduct either directly or vicariously through one of its employees (except for those claims alleging assault and/or battery), and I would dismiss both the negligence and intentional tort claims (except for count two of the complaint) as being precluded by R.C. 4123.74 and Section 35, Article II of the Ohio Constitution.
Moyer, C.J., and Wright, J., concur in the foregoing dissenting opinion.

. It is impossible to state with any precision what conduct constitutes “sexual harassment.” In light of federal law, two elements seem necessary. One, the alleged conduct must be conduct which would not occur but for the sex of the employee or conduct that is sexual in nature (either manifested physically or psychologically). See rules of the United States Equal Employment Opportunity Commission, Section 1604.11(a), Title 29, C.F.R. (sexual harassment requires “conduct of a sexual nature”); see, also, McKinney v. Dole (C.A.D.C.1985), 765 F.2d 1129, 1138 (“any harassment or other unequal treatment of an employee or group of employees that would not occur but for the sex of the employee or employees may, if sufficiently patterned or pervasive, comprise an illegal condition of employment under Title VII”); Hall v. Gus Constr. Co. (C.A.8, 1988), 842 F.2d 1010 (intimidating and hostile acts by male coworkers, even if not clearly sexual, may be considered in determination of sexual harassment claim). Two, the sexual conduct must be unwelcome. See Gan v. Kepro Circuit Systems (E.D.Mo. 1982), 28 Fair Emp.Prac.Cas. (BNA) 639, 1982 WL 166; Reichman v. Bur. of Affirmative Action (M.D.Pa.1982), 536 F.Supp. 1149, 1177; Ferguson v. E.I. duPont de Nemours & Co., Inc. (D.Del.1983), 560 F.Supp. 1172, 1196; McLean v. Satellite Technology Serv., Inc. (E.D.Mo. 1987), 673 F.Supp. 1458.
*497As noted infra in this commentary, the overwhelming majority of case law (common law) with respect to “sexual harassment” has come from courts interpreting either state discrimination statutes, federal guidelines set by the Equal Employment Opportunity Commission, or Title VII of the Civil Rights Act of 1964.


. The majority alludes to Helmick v. Cincinnati Word Processing, Inc. (1989), 45 Ohio St.3d 131, 543 N.E.2d 1212, for the proposition that there is precedent for sexual harassment claims in Ohio. Even a cursory review of Helmick reveals that this court meant only that the alleged victim could pursue traditional common-law actions such as assault and battery. As stated in Helmick:
“R.C. Chapter 4112 was intended to add protections for victims of sexual harassment rather than reduce the protections and remedies for such conduct. While discretionary hiring practices, discriminatory promotions and discriminatory discharges are not actionable at common law absent an express contract, the express purpose of R.C. Chapter 4112 is to deter these practices and provide a remedy where none existed under state law. * * * [I]t would defy logic to conclude that the General Assembly intended to make it impossible for victims of sexual harassment to obtain damages when an employer’s conduct constitutes a common-law tort, regardless of the motivation for such conduct.” Id. at 135, 543 N.E.2d at 1216.


. Examples of exceptions to the exclusivity rule for the intentional torts of assault and battery may be found in the following cases: Boek v. Wong Hing (1930), 180 Minn. 470, 231 N.W. 233 (employer struck employee with broom handle); Magliulo v. Superior Court (1975), 47 Cal.App.3d 760, 121 Cal.Rptr. 621 (employer physically assaulted employee).


. Liability for negligence or reckless conduct would ordinarily be precluded in Ohio due to the exclusivity clause contained in R.C. 4123.74 and Section 35, Article II of the Ohio Constitution.


. R.C. 4123.74 provides:
“Except as authorized in section 4121.80 of the Revised Code, employers who comply with section 4123.35 of the Revised Code shall not be liable to respond in damages at common law or by statute for any injury, or occupational disease, or bodily condition, received or contracted by any employee in the course of or arising out of his employment, or for any death resulting from such injury, occupational disease, or bodily condition occurring during the period covered by such premium so paid into the state insurance fund, or during the interval of time in which such employer is permitted to pay such compensation directly to his injured employees or the dependents of his killed employees, whether or not such injury, occupational disease, bodily condition, or death is compensable under sections 4123.01 to 4123.94 of the Revised Code.” (Emphasis added.)


. The remedy provided under the workers’ compensation laws was made the exclusive remedy by the amendment to Section 35, Article II, effective January 1, 1924, which provides in pertinent part:
“ * * * Such compensation shall be in lieu of all other rights to compensation, or damages, for such death, injuries, or occupational disease, and any employer who pays the premium or compensation provided by law * * * shall not be liable to respond in damages at common law or by statute for such death, injuries or occupational disease.” (Emphasis added.)